DECISION
This matter comes before the Court on the plaintiff's informal motion to present oral argument or evidence on his motion for depositions under R. Civ. P. 27(b).
The Court has already considered the plaintiff's motion on the basis of his written statements. He continues to fail to point out what evidence he expects to garner which will be lost unless he deposes one witness whose whereabouts is unknown, and another who testified at the original hearing on plaintiff's application for post-conviction relief.
Failing such a showing, no hearing of oral argument will be considered.
The attached application dated 20 October 1995 will be DENIED.
The defendant will enter an appropriate Order.
Dear Mr. Justice Israel,
I am requesting a hearing on the motion for relief from judgment based on the denial of a 27(b) — deposition pending appeal. This 27(b) request was denied without a hearing.
As a pro see litigant it is important that the facts concerning the possible loss of evidence in the matter ofBroccoli v. State of Rhode Island, PM 09-5359, be expressed to the Court directly.
I ask that this court schedule an immediate hearing to continue the due process accorded this matter, as violations of constitutional proportion are occurring continuously. Please comply with this request in the event that appellate process is reinstated.
Please have this letter filed along with other documents in case number PM 90-5359.
Thank you very much.
Very truly yours,
John E. Broccoli
John E. Broccoli P.O. Box 8212 Cranston, R.I. 02920